Execution

FOURTH AMENDMENT TO PURCHASE AGREEMENT
(Scottsburg Healthcare Center)




This Fourth Amendment to Purchase Agreement (Scottsburg Healthcare Center) is
made effective June 19, 2012, by and between Strawberry Patch Aleph, LLC, an
Indiana Limited Liability Company, ("Purchaser") and Wood Moss, LLC, a Georgia
limited liability company ("Seller").




Recitals




A.

Seller and Purchaser are parties to that certain Purchase Agreement (Scottsburg
Healthcare Center) dated as of October 9, 2008, a First Amendment to Purchase
Agreement dated November 21, 2008, a Second Amendment to Purchase Agreement
dated December 31, 2008, a Third Amendment to Purchase Agreement dated October
7, 2011, and assigned to Purchaser and consented to by Seller via a Landlord
Consent and Estoppel dated November 1, 2011 (collectively, the "Purchase
Agreement", all capitalized terms used herein and not otherwise defined having
the meanings ascribed to then in the Purchase Agreement).




B.

The parties wish to amend the Purchase Agreement as more particularly set forth
herein.




Accordingly, in consideration of the terms, conditions and covenants contained
in the Purchase Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree to amend the Purchase Agreement as follows:




1.

Section 8 of the Purchase Agreement is amended by deleting the second sentence
in its entirety and substituting the following in lieu thereof:




"Date of Closing. The closing contemplated herein (the "Closing") shall occur at
the offices of Seller's counsel in Atlanta, Georgia, or at any other location
agreed to by the parties hereto, on or before December 31, 2015 (the "Closing
Date")."




2.

Purchase Price Credit. Purchaser acknowledges that Seller (as the successor in
interest to National Assistance Bureau, Inc.) leases the Facility to The Waters
of Scottsburg II, LLC, pursuant to that certain Lease dated December 30, 2008 as
amended by First Amendment to Lease dated January 1, 2010, by Second Amendment
to Lease dated July 1, 2010, by Third Amendment to Lease dated November 18,
2010, by Fourth Amendment to Lease Dated October 7, 2011, and by the Fifth
Amendment to Lease dated as of June _______, 2012 (as amended and assigned, the
"Lease"). Notwithstanding anything contained in the Lease or the Purchase
Agreement to the contrary, but provided that the Tenant is not in default under
the Lease at the time of the Closing, Seller agrees that Purchaser shall be
entitled to a credit against the Purchase Price in an amount equal to $5,000 per
month for each month after July 1, 2012 and running through the Closing Date. By
way of example, if the Closing occurs December 31, 2012, the Purchaser would be
entitled to a credit against the Purchase Price in the amount of $30,000.




3.

The Purchase Agreement is unchanged except as specifically set forth herein.














--------------------------------------------------------------------------------

SIGNATURES




PURCHASER:

SELLER:

Strawberry Patch Aleph, LLC

Wood Moss, LLC







By: /s/ Moishe Gubin, Manager

By:  /s/ Christopher F. Brogdon, Manager









